Citation Nr: 0728695	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  03-03 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for juvenile epiphysitis 
and low back injury with degenerative changes, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1986 to January 
1991.

This matter came before the Board of Veterans' Appeals on 
appeal from a decision of September 2001 by the Department of 
Veterans Affairs (VA) Phoenix, Arizona, Regional Office (RO).  
In the decision, the RO increased the rating for the 
veteran's service-connected back disorder from 10 percent to 
20 percent.

The veteran testified at a hearing held at the RO before the 
undersigned Veterans Law Judge in July 2003.  The Board 
remanded the case for additional development in February 
2004.  The requested development has since been completed to 
the extent possible, and the case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  The juvenile epiphysitis and low back injury with 
degenerative changes has resulted in loss of lateral motion 
with narrowing or irregularity of the joint space, but has 
not resulted in other manifestations of a severe lumbosacral 
strain such as listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, or some of the above 
with abnormal mobility on forced motion.  

2.  The juvenile epiphysitis and low back injury with 
degenerative changes is not productive of more than moderate 
intervertebral disc syndrome.

3.  The juvenile epiphysitis and low back injury with 
degenerative changes do not result in more than moderate 
limitation of motion.

4.  The veteran has not had incapacitating episodes having a 
total duration of at least four weeks during the past 12 
months.

5.  The juvenile epiphysitis and low back injury with 
degenerative changes has not resulted in forward flexion of 
the thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
disabling for juvenile epiphysitis and low back injury with 
degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295, 8520 (2003), 
effective prior to September 26, 2003; 68 Fed. Reg. 51,454, 
51,456-57; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2006), effective 
from September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been fully satisfied.  The letters from the RO dated in 
July 2001, May 2004, and May 2005 provided the appellant with 
an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The May 2004 letter 
specifically advised the appellant that he should submit any 
evidence in his possession.  In addition, the veteran was 
provided information regarding the assignment of effective 
dates in May 2007.  The initial letter was provided prior to 
the initial adjudication of the claim, the veteran was 
afforded an opportunity to present evidence, and he does not 
argue that the timing of the letters caused him any 
prejudice.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's current 
treatment records.  He was afforded VA examinations.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004)).  An omission 
was then corrected by reinserting two missing notes.  See 69 
Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and 
subsequent correction were made effective from September 26, 
2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation. 

Accordingly, the Board will review the disability rating 
under the old and new criteria.  Under the old regulations, 
effective prior to September 26, 2003, a low back disability 
was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, that 
provided a 20 percent rating was warranted where there was 
muscle spasm on extreme forward bending, or unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating was warranted if the lumbosacral strain was severe 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

Another potentially applicable provision under the old 
regulations was Diagnostic Code 5293.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Under Diagnostic Code 5293, a 20 
percent rating was warranted for intervertebral disc syndrome 
that was moderate in degree with recurring attacks.  A 40 
percent rating was warranted for severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief.  Id.  A 60 percent rating was warranted for 
intervertebral disc syndrome that was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Id.  

A back disorder could also be rated based on the extent to 
which the disorder limited the motion of the back.  
Diagnostic Code 5292 provided a 20 percent rating for 
moderate limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  A 40 percent rating was warranted if the 
limitation of motion was severe.  Id.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

As was noted above, the VA issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).   The new rating criteria, under 
Diagnostic Code 5243, provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................
	60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.............40


With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months...............................	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................
	10

For purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The Board also notes that for spine disorders that are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the 
Spine (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine................100
Unfavorable ankylosis of the entire thoracolumbar 
spine.............50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................30 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the 


thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height................10

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self-support.  This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity.  
In this connection, it will be remembered that a person may 
be too disabled to engage in employment although he or she is 
up and about and fairly comfortable at home or upon limited 
activity.  See 38 C.F.R. § 4.10.

The Board has considered the full history of the veteran's 
low back disorder.  The veteran's service medical records 
show that he was treated for complaints of back pain.  A 
service medical board report dated in November 1990 reflects 
a diagnosis of chronic low back pain/sciatica but no evidence 
of nerve root irritation upon workup.  



The veteran filed a claim for VA disability compensation in 
January 1991 upon separation from service.  The report of a 
VA examination conducted in February 1991 reflects that he 
was found to have low back pain without neurological deficit, 
consistent with old juvenile epiphysitis.  In a rating 
decision of May 1991, the RO granted service connection for 
that diagnosis, and assigned a 10 percent rating.  

In January 2001, the veteran requested an increased rating.  
In a decision of September 2001, the RO raised the rating 
from 10 percent to 20 percent.  The veteran disagreed with 
that rating and perfected this appeal.  

During the hearing held in July 2003, the veteran testified 
that he had been diagnosed with a herniated disc in service, 
and that he had only very limited success with treatment by 
medications.  He said that he alternated between using 
heating pads and ice packs.  He reported that he could not 
lift over 20 pounds.  He indicated that he had problems 
sitting for more than 15 or 20 minutes, and this interfered 
with his last job where he had to sit for eight hours at a 
time.  He said that he was unemployed, and that he felt that 
no one would hire someone with a bad back.  He also reported 
that he did not sleep very well because of the back problems.  
He reported that he could not do a lot of walking, and that 
the pain sometimes radiated down to his ankle and up to his 
shoulders.  He described the pain in his back as similar to 
if someone had taken a knife and shoved it into his back and 
twisted it around.  He said it felt that way all the time.  

The relevant medical evidence includes numerous VA treatment 
records and VA examination reports, as well as a Social 
Security Administration decision and a medical examination 
report prepared in connection with the Social Security claim.    

Upon review of the evidence of record, the Board finds that 
the evidence of record weighs against a rating in excess of 
20 percent for the service-connected back disability.  The 
evidence shows that he has narrowing of the disc spaces, but 
the back disorder has not resulted in listing of the whole 
spine to the opposite side, a 


positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, or some of the above with 
abnormal mobility on forced motion.  In this regard, the 
report of a VA examination conducted in July 2001 shows that 
there was no mention of listing or a positive Goldthwaite's 
sign, and his forward bending was to 90 degrees.   Similarly, 
on examination in March 2005, it was specifically noted that 
there was no evidence of a list.  His flexion was to 40 
degrees, which the Board finds to be moderately reduced, but 
not markedly reduced.  There was no mention of a positive 
Goldthwaite's sign or abnormal mobility.  The treatment 
records and Social Security examination report were likewise 
negative for the findings contemplated for a 40 percent 
rating under Diagnostic Code 5295.  In summary, although the 
veteran has narrowing of the joint space in his spine, the 
other criteria contemplated for a 40 percent rating under 
Diagnostic Code 5295 are not present.  Thus, the overall 
findings did not demonstrate the presence of a severe 
lumbosacral strain such as to warrant a 40 percent evaluation 
under Diagnostic Code 5295.  

The Board also finds that a rating higher than 20 percent 
cannot not be assigned under any alternative Diagnostic Code.  
The disorder was not productive of more than moderate 
limitation of motion of the spine under Diagnostic Code 5292.  
The Board notes that normal flexion is to 90 degrees, normal 
extension is to 30 degrees, normal lateral flexion is to 30 
degrees, and normal rotation is to 30 degrees.  See Plate V, 
38 C.F.R. § 4.71.  The examination reports and the treatment 
records generally reflect slight or moderate limitation of 
motion.  In this regard, the spine examination of July 2001 
showed back flexion was to 90 degrees with some effort, and 
extension was to 10 degrees.  On examination by the VA in 
March 2005, flexion was to 40 degrees, neutral extension was 
with pain, there was 15 degrees of right side bending with 
pain and 20 degrees of left side bending with mild 
discomfort.  The Board also notes that the report of an 
examination conducted for the Social Security Administration 
in December 2003 reflects that the veteran was initially 
observed seated in the waiting area with no acute distress.  
At one point, he was noted to stoop, resting both of his 
hands on his knees to stare into the waiting room aquarium.  
He was able to bring himself upright without difficulty.  He 
was also able to stop to take off his footgear without 
difficulty.  On physical 


examination, the range of motion was flexion to 60 degrees.  
The veteran declined to perform extension maneuvers because 
of concerns regarding pain.  Lateral flexion to the right was 
to 25 degrees, and to the left was to 20 degrees.  These 
Board finds that these range of motions findings are 
consistent with moderate limitation of motion.  There is no 
evidence of severe limitation of motion so as to warrant a 40 
percent rating under Diagnostic Code 5292.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain due to the veteran's service-connected lumbar 
disorder are contemplated in the 20 percent rating currently 
assigned.  He does have some pain on movement, but was 
nevertheless able to accomplish the ranges of motion set 
forth above.  There is no indication that pain, due to 
disability of the lumbar spine, causes functional loss 
greater than that contemplated by the 20 percent evaluation 
assigned by the RO.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 
supra.  

Similarly, the Board finds that the disorder is not 
productive of more than moderate intervertebral disc syndrome 
of such severity to warrant a higher rating.  Although the 
veteran complained of pain in his back, there is no evidence 
of chronic neurological involvement of such severity that a 
higher evaluation would be warranted under the provisions of 
Diagnostic Code 5293 which rates intervertebral disc 
syndrome.  In reaching this conclusion, the Board has noted 
that treatment records such as one dated in August 2000 
reflects complaints of radiating pain and numbness in the 
legs, and a VA MRI report dated in October 2003 reflects that 
findings included a small central disk herniation at L5-S1.  
However, the VA examinations during the period of time 
relevant to this appeal demonstrated that the veteran had no 
significant neurological impairment.  The VA examination in 
July 2001 reflects that his deep tendon reflexes at the 
patella and Achilles were 2+, and he had equal strength of 
the lower extremities.  The Social Security administration 
examination in December 2003 reflects deep tendon reflexes 
were 2+ and symmetrical.  Sensory examination revealed 
decreased sensation to pinprick and 


fine touch in the lateral aspect of the left lower extremity, 
and there was a non-dermatomal diminished sensation to 
pinprick in the right lower extremity.  EHL strength was 
decreased on the left.  There were no abnormalities to 
temperature sensation and to vibratory sensation.  Most 
significantly, the report of a VA examination conducted in 
March 2005 shows that the examiner specifically stated that 
"there is no evidence to suggest that there is an 
intervertebral disc syndrome if one is referring to an active 
radiculopathy corresponding to a herniated disk and nerve 
root compression."  It was noted that his neurological 
evaluation revealed physiologic and symmetrical reflexes, 
strength and sensation in both lower extremities.  Overall, 
the Board finds that this evidence suggests moderate, but not 
severe intervertebral disc syndrome.  Thus, a 40 percent 
rating is not warranted under Diagnostic Code 5293 on the 
basis of severe intervertebral disc syndrome.  

The disorder also has not resulted in incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months so as to warrant a 40 
percent rating under the revised rating code for 
intervertebral disc syndrome.  As noted above, an 
incapacitating episode is one where a physician has 
prescribed bedrest.  However, the veteran's medical treatment 
records are negative for such instructions, and the VA 
examination reports do not contain any indication that any 
physician had prescribed bedrest.  The VA examination report 
of March 2005 indicates that the veteran had reported no 
incapacitating episodes during the past 12 months.  Thus, the 
criteria under Diagnostic Code 5243 are not met.  

The Board also finds that the veteran's service-connected 
back disorder has not resulted in forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine so as 
to warrant a 40 percent rating under the new general back 
rating criteria.  In this regard, none of the medical 
evidence indicates that the veteran has ankylosis or 
limitation of flexion to such a severe degree.  Accordingly, 
the Board concludes that objective medical evidence of record 
weighs against a disability rating higher than 20 percent for 
the veteran's service-connected low back disorder.  The 
preponderance of the evidence is clearly against the claim.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected back 
disability.  The Board notes that the disability has not 
required frequent hospitalizations.  With respect to whether 
there is evidence of marked interference with employment, the 
Boards notes that the veteran has indicated that his service-
connected back disorder has prevent him from working.  
However, he was found to be capable of work by the Social 
Security Administration (which denied his claim for 
benefits).  In a document dated in January 2004, the Social 
Security Administration reported that while the veteran has 
pain and discomfort in his back, his loss of function was not 
so severe as to prevent him from being able to work.  It was 
noted that he should be able to work at jobs that do not 
involve heavy lifting extended standing or walking, or 
frequent bending, and that he should still be able to do work 
such as his past job in computer tech support.  The Board 
also notes that on his application for Social Security 
benefits, the veteran indicated that he stopped working 
because the job ended.  

The Board also notes that there is no medical opinion or 
other documentary evidence to show loss of time at work 
specifically due to the back disorder.  The 


veteran's current rating of 20 percent already contemplates a 
significant degree of industrial impairment.  Therefore, the 
Board does not find that the veteran's case is outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  


ORDER

A disability rating higher than 20 percent for juvenile 
epiphysitis and low back injury with degenerative changes is 
denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


